



 


Exhibit 10.2


September 17, 2018


Dear Tom:
This letter agreement (“Agreement”) sets forth the terms and conditions of your
offer of employment with Genocea Biosciences, Inc. (the “Company”). If accepted,
the terms hereof shall be effective and your employment shall commence on
October 1, 2018 (the “Effective Date”).
1.Position and Duties. You shall serve, on a full-time basis, as the Company’s
Chief Medical Officer, reporting directly to the Company’s Chief Executive
Officer. You agree that while employed by the Company you shall devote your full
business time and professional efforts to the performance of your duties and
responsibilities to the Company; abide by all Company policies and procedures as
in effect from time to time; perform all of the customary duties of your
position, which will include, but not be limited to, overseeing the Company’s
clinical programs developing the Company’s pipeline while prioritizing
scientific integrity and patient-centricity, providing strategic and clinical
perspectives (from conception through implementation) for an array of research
programs spanning early feasibility to pivotal Company studies for regulatory
registration.
2.    Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and subject to the performance of your
duties and responsibilities to the Company pursuant to this Agreement or
otherwise, the Company will provide you with the following compensation and
benefits:
(a).    Base Salary. The Company shall pay you a Base Salary at the rate of
$425,000 per year in accordance with the Company’s standard payroll practices,
as in effect from time to time but at least on a semi-monthly basis (“Base
Salary”). The Company shall review your Base Salary on an annual basis for
upward adjustment. Any adjustments will be determined by the Company, in its
sole discretion.
(b).    Annual Bonus Compensation. You are eligible to receive a
performance-based annual bonus with a target of 40% of your Base Salary in
effect as of December 31 of the previous calendar year (the “Target Bonus”).
Your annual bonus, if any, for any year will be determined by the Board of
Directors of the Company (the “Board”) or the Compensation Committee of the
Board (the “Committee”) in accordance with the Company’s annual bonus plan as in
effect from time to time and will be based on performance criteria established
by the Board or the Committee and disclosed to you within sixty (60) days of the
beginning of each calendar year Any bonus due to you hereunder will be paid not
later than March 15th of the year following the year to which the bonus relates.
For 2018, you will advised of your performance criteria within thirty days of
your start date and be entitled to a pro-rated Target Bonus. In the event you
are otherwise eligible to receive a Target Bonus and the Company terminates your




Page | 1

--------------------------------------------------------------------------------




employment without Cause or you terminate your employment for Good Reason (as
defined below) following the conclusion of given calendar year, you will receive
your full Target Bonus for that year and receive a pro-rated Target Bonus for
the year (to be paid the subsequent year in accordance with the Company’s
payment practices) in which your termination or resignation occurs based upon
the number of days worked in such year. In the event your employment is
terminated for Cause or you resign without Good Reason, you will not receive any
Target Bonus from the Company. The foregoing shall be construed and applied so
that any bonus payable to you hereunder qualifies as a “short-term deferral”
under Section 409A.
(c).    Signing Bonus. The Company shall pay you a cash signing bonus in the
amount of $25,000 (the “Signing Bonus”) payable on the first payroll date
following the Effective Date. In the event you receive the Signing Bonus but
voluntarily terminate your employment without Good Reason (as defined below)
within twelve months after the Effective Date, then you shall pay back to the
Company a pro-rated portion of the Signing Bonus based upon the number of days
remaining in this twelve-month period prior to termination of employment. You
must pay this pro-rated portion to the Company within 30 days of the date of
such termination of employment. You will not be required to repay the Signing
Bonus in the event of termination of employment under any other circumstances.
(d).    Stock Option Award. Subject to approval by the Board, at the first
regularly scheduled meeting of the Board following the Effective Date, you will
be eligible to receive a stock option award under the Company’s equity plan then
in effect with respect to 500,000 shares of common stock of the Company (“Common
Stock”), with an exercise price that is no less than the fair market value of a
share of Common Stock on the date of grant. To be eligible to receive this stock
option award, you must be employed by the Company on the date the award is
granted. The stock option award will be subject to the terms of the Company’s
equity plan under which it is granted and the terms of the award agreement
evidencing such stock option.
(e).    Benefits. As an employee, you will also be eligible to participate in
the Company’s standard employee benefit plans and programs as in effect from
time to time for employees of the Company generally, except to the extent such
plans or programs are duplicative of benefits otherwise provided to you under
this Agreement (e.g., severance pay) or under any other agreement. Your
participation in such plans or programs will be subject to the terms of the
applicable plan documents and generally applicable Company policies.
(f).    Vacation. You will be entitled to four (4) weeks of paid vacation, to be
taken at such time or times as the needs of the Company’s business reasonably
permit and in accordance with the Company’s policies from time to time in
effect. You will be allowed to carry over one week of unused vacation from one
year to the next.
(g).    Travel Expenses. The Company recognizes that you will be working from
your home office in Maryland and travelling to the Company’s Headquarters as
needed by the Company. Accordingly, the Company shall reimburse your reasonable
travel expenses (including airfare and accommodations) to and from our
Headquarters for the first year of employment.




Page | 2

--------------------------------------------------------------------------------




(h).    Insurance. You shall be entitled to liability insurance coverage on the
same basis as other officers of the Company as to your acts or omissions to act
during your employment with the Company as a manager or officer of the Company,


3.    At-Will Employment, Confidential Information, Invention Assignment,
Non-Competition, and Nondisclosure. As a condition of your employment, you will
be required to enter into an At-Will Employment, Confidential Information,
Invention Assignment and Non-Competition Agreement with the Company (the
“Restricted Activities Agreement”), which will require, among other provisions,
the assignment of patent rights to any invention made during your employment
with the Company and nondisclosure of Company proprietary information and will
contain an agreement not to engage in competitive activities with the Company
during the 12-month period following the termination of your employment for any
reason. You will also be required to enter into a Nondisclosure Agreement with
the Company (the “Nondisclosure Agreement”). Your employment with the Company
and the receipt of any severance payments or benefits under Section 5 of this
Agreement are each conditioned upon and subject to your compliance with the
Restricted Activities Agreement and the Nondisclosure Agreement.
4.    Termination of Employment. Your employment under this Agreement shall
continue until terminated pursuant to this Section 4.
(a).    Termination for Cause. The Company may terminate your employment for
Cause, as defined below, upon written notice to you setting forth in reasonable
detail the nature of the Cause. The following, as determined by the Board in its
reasonable judgment, shall constitute “Cause” for termination:
(i).    the indictment or conviction for, any felony or any other crime
involving dishonesty;
(ii).    participation in any fraud, deliberate and substantial misconduct,
breach of duty of loyalty or breach of fiduciary duty against the Company or any
Affiliate;
(iii).    intentional and material damage to any property of the Company or any
Affiliate;
(iv).    serious and intentional or willful misconduct against the Company or
any of its employees; or
(v).    your breach of any material provision of this Agreement, the Restricted
Activities Agreement, or the Nondisclosure Agreement.
Termination of your employment by the Company for Cause will result in no
severance pay or severance benefits. In the case of termination for Cause under
Section 4(a)(iii) and 4(a)(v), the Company will notify you of the conditions for
such termination no later than 30 days following




Page | 3

--------------------------------------------------------------------------------




the occurrence of the condition and shall provide you with 10 days to remedy the
condition in the event such condition is curable.


(a).    Termination without Cause. The Company may terminate your employment at
any time other than for Cause upon 30 days’ written notice to you.


(b).    Termination for Good Reason. You may terminate your employment hereunder
for Good Reason, as defined below, by providing written notice to the Company of
the condition giving rise to the Good Reason, specifying in detail the basis for
such claim of Good Reason, no later than 30 days following the occurrence of the
condition, by giving the Company 30 days to remedy the condition and by
terminating employment for Good Reason within 30 days thereafter if the Company
fails to remedy the condition. The following, if occurring without your consent,
shall constitute “Good Reason” for termination by you:
(i).     material diminution of your duties to the Company;
(ii).    a material reduction in your Base Salary, or Target Bonus percentage of
40% (with materiality being defined for purposes of this subsection as five
percent (5%) or more of the existing salary or Target Bonus percentage);
(iii).    a requirement that you relocate your primary residence from Maryland
in order to accomplish your work for the Company;
(iv).    the failure of the Company to pay or to provide any of the compensation
or benefits (including without limitation the compensation and benefits set
forth in Section 2 of this Agreement) when due; for the avoidance of doubt, you
understand that a good faith change in the Company’s standard benefit plans and
programs will not been deemed to constitute “Good Reason”;
(v).    any directive given to you by the Company in conflict with your
professional medical obligations or otherwise in violation of any law,
regulation or Company policy; or
(vi).    a breach by the Company of a material provision of this Agreement.


(c).    Termination without Good Reason. You may terminate your employment with
the Company other than for Good Reason at any time upon 30 days’ written notice
to the Company.
(d).    Termination Due to Death or Disability. This Agreement shall
automatically terminate in the event of your death during employment. The
Company may also terminate your employment, upon notice to you, in the event you
become disabled during employment. For purposes of this Agreement, Disability is
defined as any illness, accident, injury or condition of




Page | 4

--------------------------------------------------------------------------------




either a physical or psychological nature the onset of which renders you unable
to continue to perform substantially all of your duties and responsibilities
under this Agreement (notwithstanding the provision of any reasonable
accommodation) for 180 days (whether or not consecutive) during any period of
365 consecutive calendar days. If any question shall arise as to whether you are
disabled to the extent that you are unable to perform substantially all of your
duties and responsibilities for the Company and its Affiliates, you shall, at
the Company’s request and expense, submit to a medical examination by a
physician selected by the Company and such determination shall, for the purposes
of this Agreement, be conclusive of the issue. If such a question arises and you
fail to submit to the requested medical examination, the Company’s determination
of the issue shall be binding on you.
5.    Severance and other Matters Related to Termination.
(a).    Termination by the Company without Cause or by you for Good Reason.
Subject to Section 5(b), Section 5(f) and Section 11, in the event that your
employment is terminated by the Company without Cause pursuant to Section 4(b)
or by you for Good Reason pursuant to Section 4(c), in addition to the Accrued
Compensation (as defined below), which shall be paid at the time provided in
Section 5(d) below, you shall be entitled to the severance payments and benefits
specified below.
(i).    the Company shall continue to pay you your Base Salary, at the rate then
in effect, for the 9-month period following the date on which your employment
with the Company terminates in accordance with the Company’s standard payroll
policy as then in effect and shall pay you the Target Bonus as further detailed
in Section 2(b) above; and
(ii).    subject to your timely election to continue participation in the
Company’s group health and dental plans under COBRA, and only for so long as you
are eligible for such coverage through COBRA, the Company shall pay you, on a
monthly and taxable basis, an amount equal to the full monthly premium cost of
such participation until the conclusion of the nine-month period following the
date on which your employment with the Company terminates, or, if earlier, until
the date you become eligible to enroll in such plans of any new employer.
(b).    Termination by the Company without Cause or by you for Good Reason in
connection with a Change of Control. Subject to Section 5(f), and Section 11, in
the event that your employment is terminated by the Company without Cause
pursuant to Section 4(b) or by you for Good Reason pursuant to Section 4(c), in
either case, within 12 months following a Change of Control, in addition to the
Accrued Compensation (as defined below), which shall be paid at the time
specified in Section 5(d) below, in lieu of any payments and benefits provided
in Section 5(a) above, you shall be entitled to the severance payments and
benefits specified below:
(i).    the Company shall continue to pay you your Base Salary, at the rate then
in effect, for the 15-month period following the date on which your employment
with the Company terminates in accordance with the Company’s standard payroll
policy as then in effect;
(ii).    subject to your timely election to continue participation in the
Company’s group health and dental plans under COBRA, and only for so long as you
are eligible for such




Page | 5

--------------------------------------------------------------------------------




coverage through COBRA, the Company shall pay you, on a monthly and taxable
basis, an amount equal to the full monthly premium cost of such participation
until the conclusion of the 15-month period following the date on which your
employment with the Company terminates, or, if earlier, until the date you
become eligible to enroll in such plans of any new employer; and
(iii).    all outstanding and unvested stock options and other equity awards
then held by you will become fully vested and exercisable and, with respect to
any stock options then held by you, shall remain exercisable for the period of
time set forth in the applicable grant agreement.
(a).    Termination by the Company due to your Disability or due to your Death.
Subject to Section 5(f) and Section 11, in the event your employment with the
Company is terminated by the Company due to your Disability (as defined above)
or is terminated due to your death, in either case, pursuant to Section 4(e), in
addition to the Accrued Compensation (as defined below), which shall be paid at
the time specified in Section 5(d), the Company shall pay you at the same time
as the Accrued Compensation is paid a pro-rata annual bonus for the year in
which such termination of employment occurs, calculated by multiplying your
target annual bonus for such year by a fraction, the numerator of which is the
number of days you were employed during such year and the denominator of which
is 365 (the “Pro-Rata Bonus”).
(b).    Any Termination. In the event your employment with the Company
terminates for any reason, in addition to the compensation set forth above in
connection with a termination without Cause or for Good Reason, the Company
shall pay you on the first payroll date that follows the date of the termination
of your employment (or on such earlier date as is required by law) the Accrued
Compensation. For purposes of this Agreement, “Accrued Compensation” means any
Base Salary earned but not paid through the date of the termination of
employment and an amount equal to the value of any vacation time accrued but
unused as of such date.
(c).    Parachute Payments.
(i).    In the event of the consummation of a change in ownership or control
within the meaning of Section 280G (a “280G Change in Control”) of the Company
following the time that the Company has stock readily tradeable on an
established securities market (within the meaning of Section 280G and the
regulations thereunder), if all or a portion of the payments and benefits under
this Agreement, together with any other payments and benefits provided to you by
the Company or its Affiliates (including, without limitation, any accelerated
vesting of stock options and other equity awards) (the “Total Payments”), would
constitute an “excess parachute payment” within the meaning of Section 280G (the
aggregate of such payments (or portions thereof) being hereinafter referred to
as the “Excess Parachute Payments”), you will be entitled to receive (A) an
amount limited so that no portion thereof shall fail to be tax deductible under
Section 280G (the “Limited Amount”), or (B) if the amount otherwise payable
hereunder or otherwise (without regard to clause (A)) reduced by all taxes
applicable thereto (including, for the avoidance of doubt, the excise tax levied
under Section 4999 of the Code (the “Excise Tax”)) would be greater than the
Limited Amount reduced by all taxes applicable thereto, the amount otherwise
payable hereunder or otherwise.




Page | 6

--------------------------------------------------------------------------------




(ii).    The determination as to whether the Total Payments include Excess
Parachute Payments and, if so, the amount of such Excess Parachute Payments, the
amount of any Excise Tax with respect thereto, and the amount of any reduction
in Total Payments shall be made at the Company’s expense by the independent
public accounting firm most recently serving as the Company’s outside auditors
or such other accounting or benefits consulting group or firm as the Company may
designate (the “Accountants”). In the event that any payments under this
Agreement or otherwise are required to be reduced as described in Section
5(e)(i), the adjustment will be made, first, by reducing the amount of Base
Salary payable pursuant to Section 5(a)(i) or Section 5(b)(i), as applicable;
second, if additional reductions are necessary, by reducing the payment of the
amounts due to you pursuant to Section 5(a)(ii) or Section 5(b)(ii), as
applicable; and third, if additional reductions are still necessary, by
eliminating the accelerated vesting of stock option awards and other equity
awards, if any, starting with those awards for which the amount required to be
taken into account under Section 280G is the greatest.
(iii).    In the event that there has been an underpayment or overpayment under
this Agreement or otherwise as determined by the Accountants, the amount of such
underpayment or overpayment shall forthwith be paid to you or refunded to the
Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.
(d).    Release. Any obligation of the Company to provide you severance payments
or other benefits (including accelerated vesting of stock options and other
equity awards) or any Pro-Rata Bonus under this Section 5 (for the avoidance of
doubt, other than Accrued Compensation), is conditioned on your (or your legal
representative, if applicable, in the case of a termination due to your death or
disability pursuant to Section 4(e)) signing a release of claims in the form
provided by the Company (the “Release”) following the termination of your
employment within a period of time not to exceed 45 days from the date of your
receipt of such Release, and on your (or your legal representative, if
applicable) not revoking the Release within the revocation period provided
therein following your (or your legal representative’s, if applicable) execution
of the Release, which release shall not apply to (i) claims for indemnification
in your capacity as an officer or director of the Company under the Company’s
Certificate of Incorporation, Bylaws or written agreement, if any, providing for
director or officer indemnification, (ii) rights to receive insurance payments
under any policy maintained by the Company and (iii) rights to receive
retirement benefits that are accrued and fully vested at the time of your
termination. Except as otherwise provided in Section 11 of this Agreement, any
payments to be made in the form of salary continuation pursuant to the terms of
this Agreement shall be payable in accordance with the normal payroll practices
of the Company, with the first such payment (which shall be retroactive to the
day immediately following the date of your termination of employment) due and
payable as soon as administratively practicable following the date the Release
becomes effective, but not later than the date that is 60 days following the
date your employment terminates. Notwithstanding the foregoing, if the date your
employment terminates occurs in one taxable year and the date that is 60 days
following such termination date occurs in a second taxable year, to the extent
required by Section 409A, such first payment shall not be made prior to the
first day of the second taxable year.  For the avoidance of doubt, if you (or
your legal representative, if applicable) do not execute an Release within the
period specified




Page | 7

--------------------------------------------------------------------------------




in this Section 5(f), or if you (or your legal representative, if applicable)
revoke the executed Release within the time period permitted by law, you will
not be entitled to any payments or benefits (including the accelerated vesting
of stock options or other equity awards) or any Pro-Rata Bonus set forth in this
Section 5 (other than the Accrued Compensation), any stock options and other
equity awards that vested on account of such termination as provided for in this
Agreement shall be cancelled with no consideration due to you, and neither the
Company nor any of its Affiliates will have any further obligations to you under
this Agreement or otherwise.  You agree to provide the Company prompt notice of
your eligibility to participate in the health and, if applicable, dental, plan
of any employer. You further agree to repay any overpayment of health and, if
applicable, dental, benefit premiums made by the Company hereunder.
Notwithstanding anything to the contrary herein, in the event that the Company’s
payment of the amounts described in Section 5(a)(ii) or Section 5(b)(ii), as
applicable, would subject the Company to any tax or penalty under the Patient
Protection and Affordable Care Act (as amended from time to time, the “ACA”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended (“Section
105(h)”), or applicable regulations or guidance issued under the ACA or Section
105(h), you and the Company agree to work together in good faith to restructure
such benefit.
(e).    Survival, Conditions to Severance. Provisions of this Agreement shall
survive any termination if so provided in this Agreement or if necessary or
desirable to accomplish the purposes of other surviving provisions, including
without limitation your obligations under Section 3 of this Agreement and under
the Restricted Activities Agreement and the Nondisclosure Agreement. The
obligation of the Company to make payments to you or on your behalf under
Section 5 of this Agreement is expressly conditioned upon (i) your full
performance of your obligations under Section 3 hereof pursuant to the
Restricted Activities Agreement and the Nondisclosure Agreement and under any
subsequent agreement between you and the Company or any of its Affiliates
relating to confidentiality, non-competition, proprietary information or the
like, and (ii) your (or your legal representative’s, if applicable, in the case
of a termination due to your death or disability pursuant to Section 4(e))
timely execution and non-revocation of the Release as set forth in Section 5(f).
6.    Definitions. For purposes of this Agreement, the following definitions
apply:
(a).    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.
(b).    “Change of Control” means the first to occur of any of the following:
(i) a merger or consolidation in which (A) the Company is a constituent party,
or (B) a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation, except in
the case of either clause (A) or (B) any such merger or consolidation involving
the Company or a subsidiary of the Company in which the beneficial owners of the
shares of capital stock of the Company outstanding immediately prior to such
merger or consolidation continue beneficially to own, immediately following such
merger or consolidation, at least a majority by voting power of the capital
stock of (x) the surviving or




Page | 8

--------------------------------------------------------------------------------




resulting corporation or (y) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation; (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company or a Company subsidiary of all or substantially all the assets of the
Company and the Company subsidiaries taken as a whole (except in connection with
a merger or consolidation not constituting a Change of Control under clause (i)
or where such sale, lease, transfer, exclusive license or other disposition is
to a wholly owned Company subsidiary); or (iii) the sale or transfer, in a
single transaction or series of related transactions, by the stockholders of the
Company of more than 50% by voting power of the then-outstanding capital stock
of the Company to any Person or entity or group of affiliated Persons or
entities.
(c).    “Code” means the Internal Revenue Code of 1986, as amended.
(d).    “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
(e).    “Section 280G” means Section 280G of the Code, together with the
regulations thereunder.
(f).    “Section 409A” means Section 409A of the Code, together with the
regulations thereunder.
7.    Conflicting Agreements. You hereby represent and warrant that your signing
of this Agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound and that you are not now subject to any covenants against competition
or similar covenants or any court order that could affect the performance of
your obligations under this Agreement. You agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Notwithstanding the foregoing,
nothing in this Agreement shall prevent you from serving as an advisor or
director for any for-profit businesses or non-profit organization or serving in
various other capacities in community, civic, religious, charitable or trade
organizations, provided that such participation does not, individually or in the
aggregate, materially interfere or conflict with the performance of your duties
hereunder. You further agree not to disclose or use on behalf of the Company any
proprietary or confidential information of a third party, including that of any
former employer, without such third party’s consent.
8.    Withholding; Other Tax Matters. Anything to the contrary notwithstanding,
all payments required to be made by the Company hereunder to you shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may determine it should withhold pursuant to
any applicable law or regulation.




Page | 9

--------------------------------------------------------------------------------




9.    Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
one of its Affiliates or to any Person with or into which the Company hereafter
affects a reorganization, consolidates or merges, or to which it transfers all
or substantially all of its properties or assets. This Agreement shall inure to
the benefit of and be binding upon you and the Company and each of its
respective successors, executors, administrators, heirs and permitted assigns.
10.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
11.    Section 409A.
(a).    You and the Company agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A, and the regulations and guidance
promulgated thereunder to the extent applicable, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(b).    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A (after giving effect to the presumptions contained therein) and, for
purposes of any such provision of this Agreement, references to a “termination”,
“termination of employment” or like terms shall mean “separation from service”.
If you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Section 409A payable on account of a “separation from
service”, such payment or benefit shall be made or provided at the date which is
the earlier of (a) the expiration of the six-month period measured from the date
of such “separation from service”, and (b) the date of your death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 11(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
(c).    With regard to any provision herein that provides for payment or
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (a) the right to payment, reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit; (b) the amount of
expenses eligible for payment or reimbursement, or in-kind




Page | 10

--------------------------------------------------------------------------------




benefits, provided during any taxable year shall not affect the expenses
eligible for payment or reimbursement, or in-kind benefits, to be provided in
any other taxable year; and (c) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred.
(d).    For purposes of Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.
(e).    In no event shall the Company or any of its Affiliates have any
liability relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the requirements of
Section 409A.
12.    Entire Agreement. This Agreement, together with the Restricted Activities
Agreement and the Nondisclosure Agreement, sets forth the entire agreement
between you and the Company and replaces and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment.
13.    Amendment. This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, except by a written agreement signed by an
authorized representative of the Company and you.
14.    Miscellaneous. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This is a Massachusetts contract and
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts, without regard to the conflict-of-laws principles thereof.
15.    Notices. Any notices provided for in this Agreement shall be in writing
and shall be effective when delivered in person, consigned to a reputable
national courier service for overnight delivery or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it by notice to the
Chief Executive Officer, c/o Genocea Biosciences, Inc. at its principal place of
business.
16.    At-Will Employment. The Company is excited about your employment and
looks forward to a mutually beneficial and productive relationship.
Nevertheless, you should be aware that your employment with the Company is for
no specified period, and constitutes at-will employment. You are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
Cause, and with or without notice. Further, the Immigration Reform and Control
Act requires the Company to verify your identity and employment eligibility
within three business days of the Effective Date. Your employment is conditioned
on your timely completion of a Form I-9 and provision of the appropriate
documents listed on that form.




Page | 11

--------------------------------------------------------------------------------






If the foregoing is acceptable to you, please sign and date this letter in the
spaces provided. If you sign and return this letter, this letter will take
effect as a binding agreement between you and the Company on the basis set forth
above and the terms hereof will be effective on the Effective Date. If you do
not commence employment on the Effective Date, this letter shall terminate and
be of no force and effect, without further action by the parties hereto, and you
shall not be entitled to any of the compensation or benefits provided hereunder.
The enclosed copy is for your records.
Sincerely,
/s/ William Clark
Name: William Clark
    Title: President and Chief Executive Officer
            
Agreed to and accepted,
Signature: /s/ Thomas Davis
Printed Name: Thomas A. Davis, M.D.
Date:    September 17, 2018








Page | 12